Citation Nr: 1329105	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  09-05 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army Reserves at various times, including on active duty (AD) from January to June 1991.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a hearing at the RO before a Veterans Law Judge of the Board (Travel Board Hearing), which initially was scheduled for November 4, 2009, but postponed and later scheduled for July 22, 2010.  In July 2010, however, he submitted a statement canceling the hearing.  See 38 C.F.R. § 20.704(e) (2012).

In February 2012, the Board remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  The additional development especially included obtaining all outstanding VA treatment records and the Veteran's complete service personnel and treatment records from the National Personnel Records Center (NPRC) and/or other appropriate source such as the Tennessee Adjutant General, also clarifying the exact dates when he was on AD versus active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  He also was to then undergo another VA audiological examination, this time with an appropriate specialist, preferably an otolaryngologist (i.e., an ear, nose & throat (ENT) specialist), for a supplemental medical nexus opinion concerning whether the Veteran's bilateral hearing loss incepted during his active military service, is otherwise related or attributable to his service, or alternatively, if preexisting his service, was aggravated during or by his service, meaning chronically worsened beyond its natural progression.


The Veteran had this additional VA compensation examination in July 2012, and after considering the results of it and other additional records obtained on remand, including VA outpatient treatment records, a personal statement from him, a Report of Contact with the Tennessee Army National Guard, and more of his service personnel and treatment records, the AMC issued a Supplemental Statement of the Case (SSOC) in November 2012 continuing to deny his claim.

The Veteran since has submitted an additional statement in support of claim (on VA Form 21-4138) in December 2012, in response to that SSOC, and his representative more recently submitted a post-remand brief in July 2013.

Even more recently, in August 2013, the Board granted the Veteran's motion to advance his case on the docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Since, however, there was not compliance with the Board's remand directives, the Board must again remand this claim to the RO via the AMC.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A Veteran is entitled to compliance with remand directives, and the Board itself commits error, as a matter of law, in failing to ensure compliance).


REMAND

The Veteran has a long history of service in the Army National Guard, and a review of his service treatment records (STRs) indicates the first signs of hearing loss were in a June 1984 Report of Medical Examination.  The report noted hearing loss in both ears, so bilaterally, and a perforated left ear membrane due to ear infection many years prior.  Notations of hearing loss were also made in a January 1988 Report of Medical Examination, and a January 1991 audiogram showed the Veteran had a ratable bilateral hearing loss disability for VA compensation purposes at the time of his contemporaneous entrance onto AD.  So he entered that period of AD service from January to June 1991 with pre-existing bilateral hearing loss.

He since, as mentioned, has had a VA compensation examination in July 2012 following and as a result of the Board's prior remand of his claim.  Based on the history he provided, a review of his records, and the examination of him, the VA examiner diagnosed bilateral sensorineural hearing loss disability that was worse in the left ear.  This VA examiner, however, determined this bilateral hearing loss disability did not exist prior to the Veteran's service, so he declined to comment on whether pre-existing hearing loss was aggravated during or by the Veteran's service beyond its natural progression.

This opinion has several critical deficiencies.  First, the examiner's mention that the Veteran's bilateral hearing loss did not exist prior to his service - at least his AD service from January to June 1991 - is patently inconsistent with the other medical evidence of record, so the opinion is predicated on an inaccurate factual premise.  The probative value of the opinion resultantly is compromised.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (An opinion is only as good and credible as the history on which it is predicated).

Second, because of this, the examiner failed to address whether the Veteran's AD service from January to June 1991 aggravated his pre-existing bilateral hearing loss, meaning chronically or permanently worsened it over and beyond its natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Supplemental medical comment consequently is needed to address these shortcomings.  Indeed, as the Board explained when previously remanding this claim, once VA undertakes the effort to provide an examination in a service-connection claim, even if not statutorily obligated to, it must provide an adequate one, else, notify the Veteran why one cannot or will not be provided.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, when, as here, there is not compliance with a prior remand directive, even what could be considered substantial compliance, the Board's obligation to again remand the claim is mandatory not discretionary.  See Stegall, 11 Vet. App. at 271.  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

There are just a couple of other important points also worth noting.  In continuing to deny the claim in the November 2012 SSOC, the AMC indicated that the first indication of a shift in the Veteran's hearing acuity was during his June to July 1984 period of service in the Tennessee Army National Guard and, therefore, not during a qualifying period of service.

In his December 2012 statement in support of claim (on VA Form 21-4138) in response to that SSOC, the Veteran disagreed with this notion that that hearing shift was not during a qualifying period of service since he was on summer camp training.

A quick review of what constitutes qualifying service therefore is warranted.

Active military service includes any period of AD or ACDUTRA during which the Veteran was disabled from disease or injury and any period of INACDUTRA during which the Veteran was disabled from injury - though not also disease - or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106, 1110, 38 C.F.R. §§ 3.6(a), (d), 3.303(a).  See also Harris v. West, 13 Vet. App. 509, 511 (2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); and Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Certain diseases are considered chronic, per se, including sensorineural hearing loss as an organic disease of the nervous system, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 
10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  It also does not apply to claims predicated on ACDUTRA and INACDUTRA service, only AD, and there equally are no presumptions of soundness and aggravation concerning claims premised on ACDUTRA and INACDUTRA service.  See Biggins, 1 Vet. App. at 477-78; Smith v. Shinseki, 24 Vet. App. 40 (2010).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior" training.  These drills are deemed to be part-time training.

So to the extent the Appellant is alleging he has disability as a result of injury or disease incurred or aggravated during his time in the reserves, it must be remembered that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a).  Thus, to establish his status as a "Veteran" based upon a period of ACDUTRA, he must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

The same is true for establishing his entitlement to compensation for disability from injury, though not disease, incurred or aggravated during his INACDUTRA.  Id.

What he has to also bear in mind, however, is that National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [and a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  See Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

Accordingly, this claim is again REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Return the claims file to the VA examiner that performed the July 2012 VA compensation examination for an addendum opinion.

In particular, if accepting the Veteran had pre-existing bilateral hearing loss when beginning his AD service from January to June 1991 because this is well documented in the record of his prior evaluations and treatment, what is the likelihood (very likely, as likely as not, or unlikely) that period of AD service from January to June 1991 aggravated his bilateral hearing loss, meaning chronically or permanently worsened it beyond its natural progression?

It is most essential the examiner discuss the underlying medical rationale of this supplemental opinion, if necessary citing to specific evidence in the file supporting conclusions.


If, for whatever reason, the July 2012 VA examiner is unavailable to provide this further comment, then have someone else do it that has the necessary qualifications and expertise, so preferably an otolaryngologist (ENT specialist).  In this eventuality, this may require having the Veteran reexamined, but this is left to the designee's discretion.

2. Ensure the opinion is responsive to this additional issue of possible aggravation of a pre-existing condition.  If not, take corrective action to avoid another remand.  See 38 C.F.R. § 4.2 (indicating it is incumbent on a VA adjudicator to return a faulty examination report as inadequate for rating purposes).

3. Then readjudicate this claim.  If the claim continues to be denied, send the Veteran and his representative another SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



